Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-7, 9, 11-12, 14, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record includes SAITO (U.S. 6107532) and LOOP et al. (USPGPUB 2012/0184788).
Both SAITO and LOOP et al. teach methods for treating plastic via supercritical water.
However, neither nor SAITO nor LOOP et al. teach a process that comprises 2 separate steps for heating and pressurizing the plastic.  SAITO teaches the combination of the plastic with water before processing it to supercritical conditions.  LOOP et al. teach the conveying of polymeric material with an extruder to a supercritical fluid reaction zone.  However, LOOP et al. do not teach the temperature that the polymeric material exists the extruder.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/MING CHEUNG PO/           Examiner, Art Unit 1771    




/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771